 ALPINE COAL COMPANY445upon receipt thereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices are not altered,defaced,or, covered by any other material.A copy of the aforesaid Appendix shallalso be mailed by Respondent to each employee on its payroll on May 15, 1963, andwho is not presently employed by it, at his or her last known address, and to theaforesaid Local No. 26.(c)Preserve and, upon request,make available to the Board and its agents,for in-spection and reproduction,all books and records necessary or helpful in determiningthe identity of the employees to whom vacation pay is due as provided herein, and incomputing the amount thereof.(d)Notify the aforesaid Regional Director,in writing,within 20 days from thereceipt of this Decision,what steps it has taken to comply herewith.11IT IS FURTHER.ORDERED that paragraphs 13 and 14 of the complaint herein, asamended at the hearing,be, and the same are,dismissed."In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read:"Notify said Regional Director,in writing, within 10 days fromthe date of this Order,what steps it has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor-ManagementRelationsAct, you are herebynotified that:WE WILL NOT withhold vacation pay from,or in any other manner discrimi-nate against,our employees'in regard to hire or tenure of employment, or anyterm or condition of employment,to encourage or discourage membership inany union.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,or assist unions, to bargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection,or to refrain from any or allsuch activities.WE WILL pay to each'employee on our payroll on May 15, 1963,who quali-fied for vacation pay under the terms of articleVIII,of our contract with Local26, which became effectiveApril1, 1960,and who has not heretofore receivedthe same, the vacation pay due June 28,1963, under the terms of the aforesaidcontract.GREAT DANE TRAILERS, INC.,Employer.Dated-------------------By--------------- -----------------------------.(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 528 Peach-tree-SeventhBuilding,50 Seventh Street NE.,Atlanta,Georgia,TelephoneNo. 876-3311,Extension 5357, if they have any question concerning this notice orcompliance with its provisions.Alpine Coal CompanyandClyde ScottandHoward ScottandWarren Scott.CasesNos. 5-CA-2708-1, 5-CA-2708-2, and5-CA-2708-3.December 16, 1964DECISION AND ORDEROn September 22, 1964, Trial Examiner George L. Powell issuedhisDecision in the above-entitled proceeding, finding that the Re-150 NLRB No. 52. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent,.had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain , affirmative action,as setforth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case ,toto. a three-member panel [Chairman McCulloch and Members Leedom andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case,' and hereby adopts the Trial Examiner's findings, con-clusions,and recommendations to the extent consistent herewith?We agree with the Trial Examiner that Respondent violated Sec-tion 8 (a) (1), and also refused to rehire the Scotts, in violation of8(a) (3), because of their union activities.3With respect to the8(a) (3) violations, we rely principally on the testimony-of HowardScott, whom the Trial Examiner credited.He testified that he wastold by Wooters, Respondent's president, that if he (Wooters) hadknown earlier of the Scott brothers' union activities, he would havefired them earlier.We also rely on employee Owen Long's testimony,credited by the Trial Examiner, that he was told by Evans, assistanttoWooters, that had he (Evans) known of the Scotts' union activityat the, time of their employment, they would never have been hired.The record discloses that the Scotts were highly ' qualified employees,and yet after the layoff they were refused reinstatement while otherswere either hired or transferred to do the same type of work as theScotts had done before the layoff.We are satisfied that the Scotts'union activities were the real-reasons motivating Respondent's refusalto recallthem to work following the layoff.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner with the following modification,. andAs the record'and brief adequately present the issues and positions of the parties,Respondent's request for oral argument is hereby denied.2 Respondent,in its exceptions, has accused the Trial Examiner of bias and prejudice be-cause of his credibility findings.After careful study of the record, we find this exception tobe without supporting evidence,and further find no reason to disturb the credibility findings.3The Scott brothers all worked on the second shift.The entire shift had been laid offon December 20, 1963, for economic reasons, and the complaint does not allege that thelayoff was unlawful.. ALPINE COAL COMPANY447orders that Respondent, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder as modified below :1.Delete subparagraph (c) of paragraph 1 and substitute thefollowing :"(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named or, any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership- in alabor organization as a condition of employment, as authorized bySection 8(a) (3) of the Act, as amended."2.Delete the last indented paragraph in the attached notice to theTrial Examiner's Decision marked "Appendix," and substitute thefollowing :--WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of rights guaranteed tothem by Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership inin Section 8(a) (3) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, under Section 10(b) of the National Labor Relations Act (29U.S.C. Sec.151,et seq.),herein called the Act, was heard before Trial ExaminerGeorge L. Powell at Oakland, Maryland, on May 12 and 13, 1964, pursuant tocharges filed by three individuals on January 30, 1964,and a complaint datedMarch 31,1964.The issues in the case,joined by Respondent's answer denying theessential allegations of the complaint,are whether Alpine Coal Company1through itsagents interrogated and threatened its employees in violation of Section 8 (a) (1) ofthe Act and whether Respondent has refused to employ Clyde Scott, Howard Scott,and Warren Scott because of their membership in, assistance to, or activity on behalfof, the United Mine Workers of America, herein called the Union, or because theyengaged in concerted activities with other employees for the purpose of collectivebargaining or other mutual aid or protection,all in violation of Section 8(a) (3) and(4) of the Act.21Title of Respondent as amended at the hearing.2 Sections 7 and 8(a) (1) and(3) read as follows:SEc. 7.Employees shall have the right to self-organization,to form, join,or assistlabor organizations,tobargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may be affectedployment as authorized in section 8(a) (3).[Footnote continued on following page.]775-692-65-vol. 150-30 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, including my observation of the witnesses,and due consideration of the briefs filed by the parties on or about June 16, 1964,I make the following:FINDINGS OF FACT'1.THE BUSINESS OF RESPONDENTAlpine Coal Company, herein called Respondent, is a West Virginia corporationhaving a principal place of business in Bayard, West Virginia, where it is engaged inthe mining and sale of coal. In the operation of its business, Respondent, during the12 months preceding the issuance of the complaint, shipped coal valued in excess of$50,000 from its mine in Bayard, West Virginia, directly to points located outside theState of West Virginia.During the same period, Respondent, received goods andmaterials valued in excess of $50,000 directly from points located outside the StateofWest Virginia.I find that Respondent at all material times herein has beenengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of'America, herein called the Union,is anorganization ofemployees having bylaws and a constitution.Employees participate in it in order tobargain with employers over wages, hours, and conditions of employment. I findit is alabor organization within the meaning of Section 2(5) of the Act.3III.THE UNFAIR LABOR PRACTICESThe complaint alleges that Dale Evans, an agent of Respondent, threatened, employ-ees at the Respondent's mine.Respondent denied that Evans was its agent, alleginginstead that Evans was only an employee.Dale EvansDale Evans, a high school graduate with bookkeeping experience, was hired as aclerk by Cherry River Construction Company, the company that was doing construc-tion at the mine site before the mine was open.His duties with Cherry River werethe same as they are with Respondent.He handles the time and payroll record, doesthe emergency purchasing, requisitions supplies, and does bookkeeping and clericalwork. In the clerical end he receives applications for employment, keeps a file onSEC. 8.(a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in section 7 ;$s(3) by discrimination In regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labororganization:Provided,That nothing in this Act, or in any other statute of theUnited States, shall preclude an employer from making an agreement with alabor organization (not established, maintained, or assisted by any action definedIn section 8(a) of this Act as an unfair labor practice) to require as a conditionof employment membership therein on or after the thirtieth day following thebeginning of such employment or the effective date of such agreement, whicheverIs the later . . .8 Respondent denied that the Union Is a labor organization.An offer of proof wasmade that in a recent Sixth Circuit Court case entitled"Pennington and Others v. 'UnitedMine Workers of America"(Opinion 1144809-10), the court found that the UM!W was anowner of Nashville Coal Company and West Kentucky Coal Company. "Respondent arguedthat as the UMW is an employer engaging in competing business with Respondent that itcannot be also a labor organization representing the employees of competing coal com-panies.There Is no merit to this position.But I make no finding as to whether Respond-ent would have to bargain with the Union as that Is not involved. SeeBausch & LombOptical Company,108 NLRB 1555, 1556, 1563, wherein the Board found the employer didnot refuse to bargain in good faith in violation of Section 8(a)(5) and (1) of the Act byrefusing to deal with the duly certified representative 'of Its employees because suchrepresentative had established a business enterprise in the same locality and industryas that of the employer. In his concurring decision, Member Murdock stated, "I believethat engaging in a competitive business as here is . . . conduct which is not consistentwith good-faith bargaining on the part of a union." ALPINE COAL COMPANY449job applicants,givesRobert Wooters, president of Respondent, employment applica-tioncards, and files and keeps them when returned.He credibly testified that appli-cants cometo the office, which, prior to late December 1963 (during the criticalperiod), he shared with President Wooters, where he talks with them personally andrefers some to Wooters.He would hand job applicants their application form and asa rule they would take-them, fill them out, and mail them back.Knowing the typeof personnel needed at a particular time he would bring job applications to the atten-tion of Wooters.When Wooters wants a particular man he tells Evans to call him.On cross-examination- he testified that, when asked, he tells the employees as theyare hired what their classification and wages were to be. (The wagescalewas postedin thelamp office soemployees had opportunity to know their wage scale.)In situa-tionswhere President Wooters hired for specific jobs, Evans told them what jobsthey were hired for.He saw from 20 to 25 percent of all job applicants by himself,the remainder being referred to Wooters.He has from 3,000 to 4,000 job applica-tions on file.He has checked out job applicants with their former employers.Evans was hired on June 24, 1963. On July 1, 1963, the entire 1,000 applicationforms he had were exhausted. Thereafter, until additional forms were received, hetook job information on yellow sheets of paper and made up forms later when needed.Robert B. Wooters, president, credibly testified that he had sole authority to hire."Although he did not personally speak to every job applicant, any applicant whowished to wait for him to return to the office would usually be seen. Some days,apparently when he was in the office, he talked to every applicant.He personallyselected each applicant to be hired but would tell Evans to notify the applicant to getthe necessary physical examination and put him to work and would tell Evans atwhat job classification they were to be put. (The mine superintendent and the fore-man in themine likewise do not have the right to hire or fire. They, however, dorecommend hiring and firing to Wooters.)Additionally, onlyWooters can makelayoffs.He credibly testified that Evans was not employed as a supervisor nor didhe carry out any supervisory authority.However he admitted relaying authoritythrough Evans on many occasions.It is not clear to me that Evans would recommend hires to Wooters but it is clearthat he screened applicants.Wooters testified that, "I made the decision to hire aman on his [Evans'] recommendation, merely on the basis of analysis of the informa-tion he presented to me."Wooters made no "independent check" on "a number ofpeople who were hired on the description and say so of Mr. Evans . . . and theirapplication."Wooters testified that the Scotts themselves were hired from theirapplications in thatWooters told Evans to "put them to work . . . if [they] comeup....>,I find that insofar as the public or job applicants were concerned, Evans was either.part of the responsiblemanagementof Respondent or so closely connected to it incarrying out duties in the same office or offices of the president of Respondent thatmanagementshould be held accountable for his conduct particularly that conductwhich management knew Evans was engaged in or which paralleled conduct of knownsupervisors.(SeeInternational Association ofMachinists, Tool and Die MakersLodge No. 35 (Serrick Corp.) v. N.L.R.B.,311 U.S. 72.)8(a)(1) ActivitiesPresident Wooters and Dale Evans each admitted telling employees when they werehired that the mine was to be anonunionoperation.For example Wooters admittedtelling employee Russell Swietzer when he was hired, "you have been around herelong enough-this construction is a non-union job."He admitted telling "a fair per-centageof" other employees besides Swietzer ". . . to the effect that this was a non-union operation"and he alsotold them that he ". .hoped it stayed that way."Owen Long, whom I generally credit, testified that when he was hired on Novem-ber 13 4 Dale Evans told him "it would bea non-unionoperation."To show howseriousDale Evans considered the policy of keeping the mine "a non-union opera-tion,"Evans told Long, according to Long, on November 11 that if he [Evans] hadknown [of the labor dispute at Grafton Coal Mine] he wouldn't have put theScott brothers to work." In this same conversation, Evans told Long that he hadfound out that therewas alabor dispute involving the Lee-Nourse Miners at the Graf-ton Coal Company and, because of the dispute Grafton took the Lee-Nourse Minersout of its operationbut that after the labor dispute was over the "miners" wouldput them back. (The Scott brothers were laid off at Grafton on October 16 whenit removed the use of its Lee-Nourse Miners and they were hired immediately, there-'All dates are in 1963 unless otherwise noted. , 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter by Respondent.Clyde and Warren Scott were hired on October 16 and HowardScott was hired on October 17.) 5Long related the conversation he had had with Evans to Howard Scott who wentto see Evans about it.Howard Scott testified that Evans told him thesame thingthat he had told Long, that is, if Evans had known of the Scotts being mixed iup inthe union at Grafton, "... we [the Scotts] would never have gone to work overthere...."Likewise, Respondent's policy of keeping the mine nonunion is further establishedby statements made by President Wooters and Grant King, general foreman, and byadditional statements of Evans.Howard Scott credibly testified that on January-20,1964, while seeking reemployment at Respondent'smine,Wooters told him that ifhe had known of the Scotts' union activities they would have been fired earlier. (TheScotts were laid off with the whole second shift on December 20, 1963.)Evans toldHoward Scott, according to Scott, when he was hired on October 17 that ". . . therewould never be a union there. They would shut it down first." Evans also toldClyde Scott, according to Clyde,' that the wage raise given on November 16 was"To discourage the union."Likewise Grant King told Howard Scott thatthe raiseon November 16 was "... to' keep the union out." King told employee Glenn Wilcoxthat the union "wasn't any good any more," and the Respondent ". . . would shut theminedown if it went union."Howard Scott testified that he heard King say themine would close down if it went union.According to Clyde Scott, King told himthe Respondent "... would shut the mine down before they wouldsigna contractwith theunion."Conclusions as to the 8 (a) (1) EvidenceI credit the above witnesses for the General Counsel and find that thestatementsalleged to have, been made by President Wooters and General Foreman King weremade. , Also that the statements attributed to office employee Evans were likewisemade.I also find that Evans was reiterating and carrying out the company policyof keeping the mine "non-union."Not only did these General Counselwitnessesstand up well under most skillful and hard-pressed cross-examination,but, theyimpressed me with simple sincerity. It is also noted that Long was an employee ofRespondent at the time of the hearing and hence had the difficult job of testifyingagainstthe interest of his employer. It also appeared that this was not an easy taskfor him to do. On the other hand, Evans impressed me as a witness who was exceed-ing the natural limits of loyalty by deliberately conforming his testimony in orderto place Respondent in the best possible position.Accordingly I find thatstatementsattributing the reason why wage increases had been granted were made in order torestrainunionactivities; statements that Respondent's operations werenonunion andwould be kept that way even to the extent that if certain union activities had beenknown earlier the employee participating in them would have been fired earlier, or,that had the full union activities of certain employees been known at the time theyapplied for work they would not have been put to work; and finally, statements thatthe mine would close down if the union were to come in, are all statements whichcoerce employees and interfere with their free right to engagein unionactivitiesguaranteed them under the Act.Accordingly, I find these statements violated Section8 (a) (1) of the Act and I will recommend that the Respondentcease anddesist fromthis type of activity.The Scott BrothersThe complaintallegedthat Respondent refused to reinstate the Scott brothers afterthey had been laid off, and this refusal to reinstate them violated Section 8(a)(3)and (1) of the Act.In settingout the testimony on this phase of the case, certainevidence previously set out is restated in order tomaintainproper continuity.,Clyde, at 49, was the oldest of the three Scott brothers.His brother Warren was40 years old and his brother Howard was 39. All three had workedon Respondent'ssecond shift (3 to 11 p.m.) where Clyde and Howard each operated a Lee-NourseContinuous Miner.Warren operated,a shuttle car.The three brothers, while work-ing at the Grafton Coal Company some 75 miles southwest of Respondent nearMonterville,when they were laid off at the Grafton Coal Company on October 16, 1963, Respond-ent was, able to hire them immediately.Clyde and Warren Scott were hired byRespondent on October 16,6 and, Howard was hired on October 17.s Evans denied telling Longthatif he had knownof the labor dispute at Grafton' hewould not have put the Scott' brothers to work, butthe denial is not credited.6Howard Scott places this as October 17, but Clyde gives it as October 16.Whenhired, accordingtoHowardScott's creditedtestimony,he andClyde operated the onlytwo Lee-Nourse Miners that Respondent had at the time. I1, ALPINE COAL COMPANY451When the Scotts began work at Respondent, the mine was so new that it only hadtwo Lee-Nourse Miners and coal was not yet being processed.The coal that wasbeing mined was simply stockpiled to await later cleaning as the cleaning plant wasin process of being built.On December 20, President Wooters, at the conclusion of the second shift after11 p.m., laid off the complete second shift (26 employees).This layoff is not anissue in this case. It was made, according to the credited testimony of Wooters,because the cleaning plant could not take care of all the coal production and henceproduction had to be curtailed.At the time of the layoff, the Respondent employedapproximately 85 employees.Also laid off, on December 20, were certain employeeson the first and third shifts who had not worked out as well as had been expected andnineof these vacancies were filled with qualified employees who were laid off on thesecond shift.There was no work for the remaining 17 on the second shift.Of this latter group of 17 employees, all have been recalled by Respondent exceptfor the 3 Scott brothers and employee Robert Dawson.On December 26, 11 of the17 were recalled and 2 were recalled in January 1964.As for employee RobertDawson, it appears that he was.slow in catching on, and he is not involved in the case.At the time of the hearing, Respondent had a large operation employing some 16Lee-Nourse Continuous Miners and other complicated modern coalminingmachin-ery.As-part of its operating policy it has a training program. 'For example, it hadtrainees and helpers on complicated machinery in order that they could advance intothe, operator category when needed.This training program began before and hadcontinued after the December 20 layoff.The names of the Miner- operators and 13buggy (shuttle car) operators employed by Respondent at the time of the hearing,the dates of their hire, and their former experienceis asfollows:NameDate of employmentBecame Lee-Nourse MineroperatorMiner operators:1.Phillip Ferguson-----------1/2/64 Former Cherry River employee1/2/64.2. Steve Revsz_______________11/1/63 Trainee------------------------12/26/633.Wayne Lions______________11/16/63Went to Lee-Nourse trainingschool.11/16/63.4Enoch Davis..............11/19/63--------------------------------11/19/63.5.Richard Bolyard_______-__11/1/63 Buggy operator----------------Approx March 1964.6.Gerald Wisner_____________10/17/63Miner helper------------------12/26/63.7.Owen Long________________11/13/63 --------------------------------11/13/63.8.Austin Van Meter_________11/1/63Miner helper___________________Late December 1963.9.Howard Messenger--------11/12/63Miner helper__________________January 196410.Howard Stewart___________11/1/63Miner helper___________________February 196411.Robert Ketchem___________3/18/64---------------------------------3/18/64.12.Blain McGlaughlm___-__-_11/12/63Miner helper------------------2/20/64.13.Willard Ridenour----------2/26/64 ---------------------------------2/26/64.14 Jerry Westfall_____________1/3/64 Utility belt man and helper-----2/20/64.15.Paul Arnold_______________11/1/63 Buggy operator_________________February 1964.16.-Marland Ketchem_________11/1/63 Roof belt machine operator-___April 1964Buggy operators hiredDate ofName:employment1.Wesley G. Paugh------------------------------------------------------------------- 2/4/642.Leroy Steward---------------------------------------------------------------------- 2/4/643.Robert Belt------------------------------------------------------------------------- 2/5/644.Clarence Wade---------------------- ---------------------------------------------- 2/20/645.Charles Moore--------------------------------------------------------------------- 2/20/646.Ernest Kovalch--------------------------------------------------------------------- 3/4/647.Arnold Snyder---------------------------------------------------------------------- 3/11/848.Frank Calvert--------------------- ------------------------------------------------ 3/16/649.Theodore Reese--------------------------------------------------------------------- 3/16/6410.Foster Williams--------------------------------------------------------------------- 3/24/6411Arthur Garletts--------------------------------------------------------------------- 3/30/6412.William Braham----------------------------------------- -------------------------- 4/2/6413.Terry Louk----------------------------- 4/28/64------------------------------------------ 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDEfforts To Seek ReemploymentCrediting the testimony of Howard Scott, it is noted that following their layoffson December 20, the three Scott brothers went to Respondent on December 26 andaskedWooters for a job.He turned them down saying he needed a conveyor beltfirst before they could be put back to work.There is no question but what the Scott brothers were highly qualified and compe-tent employees.As far as Clyde and Howard Scott were concerned, Gooding, thegeneral mine foreman, told Clyde Scott, "We need men like Howard [Scott] and you,on these Miners [the Lee-Nourse Miner]." 7On January 2, 1964, the three again saw Wooters who gave them the same answer.Earlier on the same date they saw Grant King, general mine foreman on eveningshift, in Thomas, West Virginia, who told them he did not know why they had beenlaid off as he had their names on a list of those Respondent should keep on the jobsOn January 6, 1964, Wooters told the Scotts he had not yet completed the dryerfor the coal so he did not need them. On the same day Jim Miller, section foreman,told them that he and Charlie Gooding, general mine foreman, and Arley Meadows,superintendent, had asked Wooters to rehire the Scotts but "they didn't get any satis-faction on it."Miller told Howard Scott that Wooters "didn't give any reason whyhe wouldn't put us back to work." Later on the same evening the Scotts talked toCharlie Gooding at his house and he told them, "Right now I've got room for sixmen. I could put them to work right now." He said he needed experienced menfor the job.When they told him they had signed union cards at Grafton Coal Com-pany, Gooding said, "Maybe that's it," referring to a possible reason for Wooters nottaking them back.Conclusions and More EvidenceIn the light of the above chart of hires of the 16 Miner operators, during which4 new employees were hired and 9 others were reclassified as Miner operators afterScotts' dismissals, together with the above evidence that Grant King thought enoughof their ability to have them on a list of those to keep when the layoff was made (orforWooters to use in hiring), and Gooding called them good workers and told themhe needed 6 experienced men, why was it that Wooters would not hire them? Wootersgave them excuses such as lack of a conveyor belt and cited the fact that the dryerwas not yet completed but Wooters would not tell Miller, Gooding, and Meadows,allmanagement men, just why he would not put the Scotts back to work.Additional evidence throws light on this.Credited testimony is that Grant KingtoldGlenn Wilcox that the mine would close if it went union and also told ClydeScott it would shut down if the Union were to get in the mine.Dale Evans, workingin the same office with Wooters, had told Howard Scott there never would be a unionin the mine.King had told Howard Scott and several other employees that a raisegiven in November 1963 was given to keep out the Union and that the mine wouldclose before they would sign a contract.9Finally both Dale Evans and RobertWooters testified that they informed employees, when they were hired, that the minewas a nonunion operation, and, in substance, that they wanted it to remain that way.10Thus it was common knowledge the plant was nonunion and was to remain that way.In conclusion,Wooters was asked by Howard Scott on February 8, 1964, if therewas any use of talking about being put back to work.Wooters in effect told himthere was no further use in asking to be put back to work.He, Wooters, had justFrom Clyde Scott's credited testimony.eWooters, on cross-examination, was asked if he knew what list, if any, King wasworking on.His reply was:I had instructed King . . . several days prior to thatdate I announced thislayoff to make a list of the people that he had working and the Jobs that theywere doing and the vacancies which existed on all shifts. So he coulduse someintelligent means of deciding . . . we could, for me to hire.Wooters' denial of authorizing anyone to make any such statement is irrelevantItis sufficient that such a statement was made by one in a managerial position.10Owen Long credibly testified that he was "hired" by Dale Evans on November 13,1963, but that when applying for work on November 11, 1963, Evans told him that ifhe [Evans] had known of the Scotts' activity at the Grafton Coal Mine he would not have"put the Scott boys to work."Dale Evans also told Long that the Grafton Coal officehad told Evans that Grafton took out the Lee-Nourse Miner when union activity took placeat Grafton but that when the "trouble" was over they were going to put the Miner backin operation.- ALPINE COAL COMPANY453received a copy of the charge in this case at the time, and replied to HowardScott'squestion, "... under the circumstances I don't see why thrre should be and we partedcompany, I haven't talked to them [the Scotts] since." liRespondent attempted to show, through the testimony of Wooters, that the unionactivity of the Scotts at the Grafton Mine was known by Wooters before they werehired and hence the reason they were not put back to work could not have been basedon their previous union activity.On the other hand, the General Counsel argued inhis brief that when Wooters told job applicants that themine wasnonunion and thathe hoped it stayed "that way," it was unreasonable to think that he would knowinglyemploy three individuals who had been so actively engaged in union activities in aneighboring mine as to have been the subject of retaliation.This position of theGeneral Counsel would seem logical but it is not necessarily conclusive. It couldwell be that Wooters may have been in such sore need for competent Lee-NourseMiner operators and buggy operators at the opening of the mine that he would stillhire the Scotts,then trainnew operatorsand at the first opportunity get rid of theScotts and keep them out.He had a training program and used it to justify hisactions in putting on new Lee-Nourse Miner operators after December 20, 1963.From the above facts, it is apparent that Wooters does not want to rehire the Scotts.He has rehired all others who were on the second shift. The Scotts are highly com-petent.The reason he has not taken on the Scotts since December 20, 1963, I find,is because they are active union members and he wants to have anonunionjob. Suchconduct tends to discourage membership in the Union as well as to discourage unionactivities of employees and as such violates the Act in Section 8(a)(3) and (1).The earliest opportunity Respondent could have hired Howard and Clyde Scott asMiner operators, according to the chart above, was on December 26, 1963, whenGerald Wisner was transferred from Miner helper to Miner operator, and on Janu-ary 2, 1964, when Phillip Ferguson was hired as a Miner operator...The first opening which could have been used for Warren Scott as a shuttle car(or buggy) operator was on February 4, 1964, when Wesley Paugh and LeroySteward were hired.Accordingly, I will recommend as a remedy in thiscasethat the Respondentemploy the three Scott brothers in the same or equal jobs they had prior to Decem-ber 20, 1963, discharging, if need be, the more recent Lee-Nourse Miner operatorsand buggy operator.As I have found that if it had not been for theirunionactivitiesone of the Scott brothers could have been hired as a Miner operator on December 26and the other on January 2, 1964, and because Clyde Scott had seniority overHoward Scott I will order backpay for Clyde Scott to begin on December 26, 1963,and backpay for Howard Scott to begin on January 2, 1964.Howard Scott andClyde Scott should be made whole for any lack ofearningscaused by the failure ofRespondentto reemploy them by paying them what they would have made had theybeen hired on January 2, 1964, and December 26, 1963, respectively, less theirinterim earnings.As the earliest date on which Warren Scott could have beenrehired as a buggy operator was on February 4, 1964, I will recommend that theRespondent make Warren Scott whole by paying him as backpay the amount ofmoney he would have earned had he been working with RespondentsinceFebruary. 4,1964, asa buggy operator less hisinterim earnings.THE REMEDYThe appropriate remedy for the failure to hire the Scott brothers is to hire themand pay them backpay with interest computed under the formula approved in F. W.Woolworth Company,90 NLRB 289 andIsis Plumbing & Heating Co.,138 NLRBu Wooters' record testimonyon this point follows:I remember that date very well, Howard [Scott] came along that day, it wasFebruary 8th.That was the date that was developed this morning on the receipt[of the charge].He was in the office again, asking me when I was going to putthem [the Scotts] back to work, assuring me that in each' case this had been in-formation volunteered by him, that there was nothing of any talk to union activity,when I was called to the phone, with my wife telling, me she had a registered letterfrom the National Labor Relations Board, and I asked her to read it to me over thephone.This is the first inkling that I had that a charge had been made and I wentback to my office and Howard said something to the effect, well is there any use totalking about being put back to work and I said, under the circumstances I don'tseewhy there should be and we parted company. I haven't talked to them [theScotts]since.I believe they were back to the office to put...to pick up lowearning slips on acouple of other occasions. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD716, from the dates set out above. The Respondent will also be ordered to cease anddesist from discriminating against employees because of their concerted activity andfrom any like or, related violations of employee rights under the Act.The appropriate remedy for the coercion and interference with employee rights asset -out above is to order the Respondent to cease and desist from engaging in theseor any like or related violations of employee rights under the Act.Finally, I shall recommend the posting of an appropriate notice.CONCLUSIONS OF LAw1.By threatening employees with closing operations if the Union came in and bytelling them that wage increases were given in order to keep out the Union and bytelling employees that certain employees would not have been hired had their pre-vious union activities been known at the time of hire or that they would have beenfired earlier had their union activities been known, the Respondent has engaged in-unfair labor practices affecting commerce within the meaning of Sections 8(a)(1)'and 2(6) and (7) of the Act.-2.By refusing to rehire Clyde Scott, Howard Scott, and Warren Scott under thecircumstances, and for the reasons described above, the Respondent has engaged inan unfair labor practice affecting commerce within the meaning of Sections 8(a) (3)and (1) and 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the recordas a whole, I recommend that the Respondent Alpine Coal Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:.(a)Discriminating against employees because of their activity on behalf of'theUnited, Mine Workers of America, or any other union, or because of other union orconcerted activity for mutual aid or protection.(b)Telling employees wage raises were given in order to discourage union activity,telling them that Respondent's operation would close down if any union came in,and telling them that employees would not be hired if their previous union activitywere known or would be fired if their union.activity were known.'I(c) In any like or related manner interfering, restraining, or coercing employeesin the exercise of their rights under Section 7 of the Act.2.Take the -following affirmative action' necessary to effectuate the policies ofthe Act:..(a)Offer to hire Clyde Scott, Howard- Scott, and Warren Scott to their formerand substantially equivalent jobs, without prejudice to their seniority or other rights:and privileges, and make them whole in the manner described in the portion of the'Trial Examiner's Decision entitled "The Remedy" for any loss of earning sufferedby reason of the discrimination against them.(b)Notify Clyde Scott, Howard Scott, and Warren Scott, if they are serving in'the Armed Forces of the United States of their right to full reinstatement upon appli-,cation in accordance with the Selective Service Act and the Universal Military Train-'ing and Service Act of 1948, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms hereof.(d) Post at its mine in Bayard, West Virginia, copies of the attached notice marked"Appendix." 12Copies of such notice, to be furnished by the Regional Director forRegion 5, shall, after being duly signed by the authorized representative of -theRespondent, be posted immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including all12 In the event that this Order is adopted by the Board, the words "as Ordered by"shall be substituted for "as Recommended by a Trial Examiner of" In the notice. Inthe further event that the Board's Order be enforced by a decree of a United States Courtof Appeals, the words "a Decree of the United States Court of Appeals,Enforcing anOrder of" shall be inserted immediately following "as Ordered by."' LOCAL 320, INT'L UNION OF OPERATING ENGINEERS455places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(e)Notify the Regional Director for Region 5, in writing,within 20 days fromthe date of the receipt of this Decision,what steps Respondent has taken to complyherewith.13is In the event that this Order Is adopted by the Board,this provision shall be modifiedto read, "Notify said Regional Director,in writing,within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommendedby a Trial Examiner of the National LaborRelations Board,we are posting this notice to inform our employeesof the rightsguaranteed them inthe National Labor Relations Act:WE WILL offer ClydeScott,Howard Scott,and Warren Scott their formerjobs and pay them for wagestheymay havelost since December26, 1963,January 2,1964, and February 4, 1964, respectively.WE WILLNOT discharge or otherwise discriminate against any employee forengaging in activity on behalf ofUnitedMine Workers of America, or forengaging in any other union or concertedactivityformutual aid or protectionof employees.WE WILLNOT threaten our employees with closing the plant, discharge themor leadthem to believethat wageincreases are granted in order to discourageunion activity.WE WILL NOTin anylike or relatedmanner interfere with, restrain,or coerceour employeesin their rightto form, join, or assistany labororganization orengage in any concertedactivity or to refrainfrom such union or concertedactivity.ALPINE COAL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the SelectiveService Actand the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor, 707 North Calvert Street, Baltimore,Maryland, Telephone No. 752-8460,Extension 2100, if they have any question concerning this notice or compliance withits provisions.LocalNo. 320, International Union of Operating Engineers,AFL-CIO [R.W. Hughes Construction Company, Inc.]andC. V. Stelzenmuller,Attorney.Case No. 10-CB-1445.Decem-ber 16, 1964DECISION AND ORDEROn June 2, 1964, Trial Examiner W. Gerard Ryan issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices inviolation of the Act and recommending that Respondent cease and150 NLRB No. 47.